Citation Nr: 9911895	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a left knee disorder 
secondary to the service-connected residuals of a fractured 
right fibula.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1959 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision issued 
by the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied: (1) an increased 
evaluation for the veteran's service-connected residuals of a 
fractured right fibula, (2) service connection for varicose 
veins secondary to the veteran's service-connected right leg 
disorder, and (3) service connection for a left knee 
disability secondary to the veteran's right leg disorder.  
The veteran subsequently disagreed with the RO's denials of 
service connection for varicose veins and a left knee 
disorder and, in a June 1998 rating action, the RO granted 
service connection for the postoperative residuals of greater 
saphenous vein stripping and varicose veins of the right leg 
as secondary to the veteran's service-connected right leg 
disorder (but continued the denial of a left knee disorder, 
secondary to the right leg disorder).  

While the veteran did not initially disagree with the April 
1994 rating action which denied an increased evaluation for 
his service-connected right leg disorder, in his July 1994 
substantive appeal, he again requested an increased 
evaluation for his service-connected right fibula fracture 
residuals, but the RO did not again address this issue of an 
increased evaluation.  In reviewing the evidence on file for 
this appeal, the Board notes that the veteran was apparently 
provided a VA MRI of the right leg in 1996 which revealed a 
complex tear of the posterior horn of the medial meniscus, a 
probable tear of the anterior horn of the medial meniscus, a 
vertical tear extending to both the inferior and superior 
articular surfaces, a tear of the posterior horn of the 
lateral meniscus, a tear of the anterior cruciate ligament, 
and a small popliteal cyst.  These findings were accompanied 
by the veteran's complaints of pain and instability with 
examination results revealing limitations of motion, a grade 
II Bachman, with a one-plus pivot shift, positive medial and 
lateral joint-line tenderness, and positive McMurray and 
Stenion's tests.  The impression was chronic right anterior 
cruciate ligament insufficiency with complex degenerative 
medial meniscal tear and possible lateral meniscal tear which 
was "most likely related to his injury while he was in 
service."  Additionally, an April 1998 VA examination noted 
that right knee motion was accompanied by crepitus, cracking, 
snapping and popping with instability of the anterior 
cruciate ligament with a positive anterior drawer sign and 
moderate instability to valgus stress.  The diagnosis was 
torn medial and lateral menisci and anterior cruciate 
ligament of the right knee and the physician wrote that it 
was more likely than not that this condition was related to 
his service-related injury.  This issue is referred back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran has a moderate degree of left knee 
instability and meniscal damage which has been caused by the 
veteran's service-connected right leg disorder.


CONCLUSION OF LAW

Left knee disability, including moderate instability and 
meniscal damage, is secondary to other service-connected 
disability.  38 U.S.C.A. §§  1131, 5107(a) (West 1991); 
38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection is well-grounded 
in accordance with 38 U.S.C.A. § 5107(a) in that it is 
plausible.  All of the facts have been developed and no 
further assistance is necessary to comply with the duty to 
assist.

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (1998).

Facts:  The service medical records reveal that the veteran 
had a simple fracture (an oblique fracture of the lower 
third) of the right fibula during service and this injury was 
considered as incurred in line of duty.  In response to the 
veteran's initial October 1973 claim, the RO granted service 
connection for the residuals of the fracture of the right 
fibula in a May 1974 rating action.  That disability has been 
evaluated as zero percent disabling ever since that rating 
action (and the RO's attention is directed to comments 
contained in the introduction to this opinion).

In his July 1994 substantive appeal, the veteran stated that 
his left knee problems were caused by constantly favoring his 
service-connected right leg due to pain.

An April 1997 VA outpatient treatment record contained the 
veteran's complaint of chronic right knee pain and that he 
had been favoring the right knee during ambulation.  In May 
1997, the veteran was provided a VA orthopedic consultation 
which recorded the veteran's complaint of right knee pain for 
25 years.  He had undergone an MRI recently that revealed 
numerous internal derangements of the right knee.  This 
caused pain and physical examination revealed that the 
veteran walked with an antalgic gait.  The impression was 
that the veteran had chronic right anterior cruciate ligament 
insufficiency with complex degenerative medial meniscal tear 
and possible lateral meniscal tear which was related to the 
fractured tibia in service.  

In April 1998, the veteran was provided a VA orthopedic 
examination.  He reported chronic right knee pain while 
walking and used a cane.  Due to increased stress placed on 
the left knee, he had begun having left knee pain as well.  
Physical examination revealed that the veteran walked with a 
definite limp and he leaned heavily on the cane.  The right 
knee had limited range of motion with instability of the 
anterior cruciate ligament with a positive anterior drawer 
sign and moderate instability.  The left knee revealed full 
range of motion but had crepitus, positive McMurray sign, and 
a moderate degree of instability.  The diagnosis was torn 
medial and lateral menisci and anterior cruciate ligament of 
the right knee "with secondary instability and meniscal 
damage to the left knee."  This physician also wrote that it 
seemed "more likely than not that all of these conditions are 
related to the injury which [the veteran] sustained while in 
the military."

In March 1999, the veteran testified before the undersigned.  
Certain recent VA outpatient treatment records were submitted 
for consideration together with a waiver of initial RO 
consideration.  The veteran testified that he worked for 
20 years as a bricklayer and that such work entailed bending, 
but did not entail kneeling.  He argued that left knee 
disability was caused by favoring his service-connected right 
leg for the past 20 years.

Analysis:  A clear preponderance of the evidence on file 
supports the veteran's claim for service connection for left 
knee disability secondary to his service-connected right leg 
disorder.  The clinical evidence on file shows that the 
veteran's service-connected right leg disorder has increased 
in severity over recent years and has resulted in various 
tears, right knee instability and right leg varicose veins.  
VA orthopedic examination and consultation corroborates that 
the veteran has an antalgic gait and the veteran has 
testified that he has favored his service-connected right leg 
for many years.  Contrary to a statement made by the RO, the 
veteran testified that bricklayers do not work kneeling.  The 
most recent April 1998 VA examination noted that the veteran 
had left knee crepitus, instability, and meniscal damage 
which was secondary to his service-connected right leg 
disorder, which was itself now manifested principally by 
right knee disability which was directly related to the 
fractured right fibula during service.  The VA orthopedist 
conducting this examination opined that it was more likely 
than not that all of the veteran's lower extremity problems 
were related to the injury he sustained during active 
service.  

It is noteworthy that a recent X-ray study also revealed a 
left bipartite patella and no clinical evidence relates a 
bipartite patella to any incident, injury or disease of 
active service.  However, left knee instability and meniscal 
damage are found to be secondary to service-connected 
disability in accordance with 38 C.F.R. § 3.310(a). 

ORDER

Service connection for left knee instability and meniscal 
damage is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 


